Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
The information disclosure statements (IDS) submitted to date are being considered by the examiner.
The Examiner would like to note that the combination the latest Information Disclosure Statement (IDS) submittals are extremely long. The Examiner has considered all of the references submitted as part of the Information Disclosure Statements, but has not found any to be particularly relevant. If Applicant is aware of pertinent material in the references, she/he should so state in a response to this Office action. Applicant is reminded of section 2004, paragraph 13, of the MPEP:
It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert, denied, 414 U.S. 874 (1974). But of. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).


Reasons for Allowance

        The following is an examiner's statement of reasons for allowance: 


The following structure of the upper cap, lower cap, sealing portion and a leg portion extending from the upper cap portion to the lower cap portion contacting at least a portion of the liquid delivery element (claim 1), in combination with all the other elements claimed, is not shown in a prior art document.    
Further, the examiner knows of no permissible motivation to combine the prior art such that the subject matter as a whole would have been obvious at the time the invention was made.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."




Conclusion

        The prior art listed on PTO form 892 that is made of record and not relied upon is considered pertinent to applicant's disclosure because it shows the state of the art with respect to applicant’s claimed invention.  Nettenstrom et al. shows structure for holding a wick.  Perez et al. uses a disposable tank to avoid the leaks and mess of the liquid (para. 4).  Xu et al. has a liquid dispenser.  Li et al. has a liquid injection container that makes it less likely to spill the liquid.  

        Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R. Harvey whose telephone number is 571-272-2007.  The examiner can normally be reached from 7:00 A.M. to 3:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached at 571-272-2009.
        Applicant is encouraged to send correspondence through the USPTO fax number 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James Harvey/
James Harvey
Primary Examiner 
March 20, 2021